DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a latch depressor comprising a post and the compression lever having a channel formed therein configured to receive the post of the latch depressor of claim 15; the first hinge feature of the housing comprises a boss member and the second hinge feature of the compression lever comprises a slot of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al. [US 8,167,638] in view of Wang et al. [US 2012/00405454].
Regarding claim 9, Wojcik discloses a cassette assembly comprising: a housing (fig. 5; 12) configured to house a plurality of plugs (fig. 1; 14a-f) each having a release latch (see Col 2 Ln 64-65; 64a-f), the housing (12) comprising a support surface (fig. 5; 58) and a first hinge feature (fig. 5; 56); a compression lever (fig. 5; 22) comprising a second hinge feature (fig. 5; 44a, 44b), the second hinge feature (44a, 44b) configured to cooperate with the first hinge feature (56) of the housing (12) to form a hinge (44a, 44b, 56); a latch depressor (fig. 5; 26) comprising a first end (fig. 5; area of 46) and a second end (fig. 5; tip of 48a-c), the housing having a channel (fig. 5; 34a, 58) formed therein configured to receive a post (fig. 5; 46) of the latch depressor (26); and wherein, in response to a force applied to the compression lever (22) with the first hinge feature (56) in cooperation with the second hinge feature (44a, 44b), the channel (34a, 58) in receipt of the post (46), and at least one plug housed (14a) in the housing (12), the compression lever (22) rotates about the hinge (56, 44a, 44b), the post (46) of the latch depressor (26) translates the force to the channel (58, 34a) of the housing (12), the first end (area of 46) of the latch depressor (26) abuts and pivots at the support surface (58), and the second end (tip of 48a-c) of the latch depressor (26) contacts the release latch (64a) of the at least one plug (14a) in the housing (12).
Regarding claims 9 and 11, Wojcik does not disclose the compression lever comprising a post, the latch depressor having a channel formed therein configured to receive the post of the compression lever, the post of the compression lever translates the force to the channel of the latch depressor [claim 9]; wherein the channel formed in the latch depressor is formed at least partially beneath an outer surface of the latch depressor [claim 11].
Regarding claims 9 and 11, Wang teaches the compression lever (fig. 2; 31, 33, 34) comprising a post (fig. 2; 33), the latch depressor (fig. 2; 32) having a channel (fig. 3; 325) formed therein configured to receive the post (33) of the compression lever (fig. 2; 31, 33, 34), the post (33) of the compression lever (31, 33, 34) translates the force to the channel (325) of the latch depressor (32); the channel (325) formed in the latch depressor (32) is formed at least partially beneath an outer surface (fig. 3; top surface of 321) of the latch depressor (32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the latch depressor having a channel formed therein configured to receive the post of the compression lever, the post of the compression lever translates the force to the channel of the latch depressor; and the channel formed in the latch depressor is formed at least partially beneath an outer surface of the latch depressor as suggested by Wang since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, and also for the benefit of improving the rotation of a lever system in order to better the ejection process of a gang-type plug cassette assembly.

Regarding claim 10, Wojcik modified by Wang has been discussed above. Wojcik discloses wherein the first hinge feature of the housing comprises a slot formed therein and the second hinge feature of the compression lever comprises a boss member, or wherein the first hinge feature (56) of the housing (12) comprises a boss member (56 is a protrusion) and the second hinge feature (44a, 44b) of the compression lever (22) comprises a slot (fig. 5; recessed shape for 56) formed therein.

Regarding claim 14, Wojcik modified by Wang has been discussed above. Wojcik discloses wherein the latch depressor (26) rotates relative to the compression lever (22) about the post (46).

Regarding claim 15, Wojcik discloses a cassette assembly comprising: a housing (fig. 5; 12) configured to house a plurality of plugs (fig. 1; 14a-f) each having a release latch (see Col 2 Ln 64-65; 64a-f), the housing (12) comprising a support surface (fig. 5; 58) and a first hinge feature (fig. 5; 56); a latch depressor (fig. 5; 26) comprising a first end (fig. 5; area of 46), a second end (fig. 5; tip of 48a-c), and a post (46); a compression lever (fig. 5; 22) comprising a second hinge feature (fig. 5; 44a, 44b) configured to cooperate with the first hinge feature (56) of the housing (12) to form a hinge (44a, 44b, 56); the housing having a channel (fig. 5; 34a, 58) formed therein configured to receive a post (46) of the latch depressor (26); and wherein, in response to a force applied to the compression lever (22) with the first hinge feature (56) in cooperation with the second hinge feature (44a, 44b), the channel (34a, 58) in receipt of the post (46), and at least one plug housed (14a) in the housing (12), the compression lever (22) rotates about the hinge (56, 44a, 44b), the channel (58, 34a) of the housing (12) translates the force to the post (46) of the latch depressor (26), the first end (area of 46) of the latch depressor (26) abuts and pivots at the support surface (58), and the second end (tip of 48a-c) of the latch depressor (26) contacts the release latch (64a) of the at least one plug (14a) in the housing (12).
Regarding claims 15 and 17, Wojcik does not disclose the compression lever having a channel formed therein configured to receive the post of the latch depressor, the channel of the compression lever translates the force to the post of the latch depressor [claim 15]; the channel formed in the compression lever is formed at least partially beneath an outer surface of the compression lever [claim 17].
Regarding claims 15 and 17, Wang teaches the compression lever (31, 34) having a channel (fig. 2; 315) formed therein configured to receive the post (33) of the latch depressor (32), the channel (315) of the compression lever (31, 34) translates the force to the post (33) of the latch depressor (32); the channel (315) formed in the compression lever (31, 34) is formed at least partially beneath an outer surface (fig. 2; tip of the free end portion 314) of the compression lever (31, 34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the compression lever having a channel formed therein configured to receive the post of the latch depressor, the channel of the compression lever translates the force to the post of the latch depressor; and the channel formed in the compression lever is formed at least partially beneath an outer surface of the compression lever as suggested by Wang since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, and also for the benefit of improving the rotation of a lever system in order to better the ejection process of a gang-type plug cassette assembly.

Regarding claim 16, Wojcik modified by Wang has been discussed above. Wojcik discloses wherein the first hinge feature of the housing comprises a slot formed therein and the second hinge feature of the compression lever comprises a boss member, or wherein the first hinge feature (56) of the housing (12) comprises a boss member (56 is a protrusion) and the second hinge feature (44a, 44b) of the compression lever (22) comprises a slot (fig. 5; recessed shape for 56) formed therein.

Regarding claim 20, Wojcik modified by Wang has been discussed above. Wojcik discloses wherein the latch depressor (26) rotates relative to the compression lever (22) about the channel (58, 34a).

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest a compression lever comprising: a post; a latch depressor comprising: a channel configured to receive the post; a back edge positioned at the back end, wherein the latch depressor is configured to pivot about the back edge when the force is applied to the latch depressor through the post and the back edge is abutted against the flat surface of the housing combined with the remaining limitations of base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831